Citation Nr: 1823381	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  11-26 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to September 18, 2015, and in excess of 40 percent thereafter for spondylosis and spondylolisthesis with intervertebral disc syndrome (low back disability).  

2.  Entitlement to a rating in excess of 30 percent for residuals, status post right shoulder capsular shift (right shoulder disability).  

3.  Entitlement to a rating in excess of 20 percent left shoulder tendonitis (left shoulder disability).  

4.  Entitlement to a rating in excess of 10 percent prior to September 18, 2015, and in excess of 30 percent thereafter for right thoracic outlet syndrome. 

5.  Entitlement to a rating in excess of 10 percent prior to September 18, 2015, and in excess of 20 percent thereafter for left thoracic outlet syndrome.  

6.  Entitlement to an effective date earlier than September 18, 2015, for the grant of service connection for radiculopathy of the right lower extremity.  
7.  Entitlement to an effective date earlier than September 18, 2015, for the grant of service connection for radiculopathy of the left lower extremity.  

8.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity.  

9.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity.  

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney-at-Law


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1993 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas, that granted a 30 percent rating for the Veteran's right shoulder disability, continued the 20 percent rating for the Veteran's low back disability and continued the 10 percent ratings for the Veteran's right thoracic outlet syndrome, left thoracic outlet syndrome and left shoulder tendonitis.   The Veteran filed a notice of disagreement in January 2010 and was provided with a statement of the case in September 2011.  The Veteran perfected his appeal with an October 2011 VA Form 9.  

In an August 2016 rating decision, the RO granted a 40 percent rating for the Veteran's low back disability, effective September 18, 2015; a 30 percent rating for the Veteran's right thoracic outlet syndrome; effective September 18, 2015; a 20 percent rating for the Veteran's left shoulder tendonitis, effective February 3, 2009; and a 20 percent rating for the Veteran's left thoracic outlet syndrome, effective September 18, 2015.  As these increases are not considered full grants of the benefits sought on appeal, the issues are still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the August 2016 rating decision the RO also granted service connection for left lower extremity radiculopathy and right lower extremity neuropathy and granted 20 percent ratings, effective September 18, 2015.  In August 2017 the Veteran filed a notice of disagreement with the assigned effective date and assigned ratings.  As the Board retains jurisdiction over such issues as part and parcel of the Veteran's higher rating claim for his lumbar spine disability, they have been listed on the title page of this decision.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2017).  

Additionally, as will be discussed below, the issue of entitlement to a TDIU has been raised by the record and the issue has also been listed on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an increased rating for a right shoulder disability and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for his low back disability on February 3, 2009.  

2.  There is objective diagnostic evidence of right lower extremity radiculopathy beginning March 19, 2012. 

3.  There is objective, diagnostic evidence of left lower extremity radiculopathy beginning March 19, 2012.  

4.  For the entire appeal period, the Veteran's low back disability more nearly approximates painful limitation of forward flexion to 30 degrees or less without ankylosis or incapacitating episodes having a total duration of at least four weeks in the previous 12 months.

5.  For the entire appeal period, the Veteran's radiculopathy of the right lower extremity has been manifest by wholly sensory involvement only.  

6.  For the entire appeal period, the Veteran's radiculopathy of the left lower extremity has been manifest by wholly sensory involvement only.  

7.  The Veteran is right hand dominant.  

8.  For the entire appeal period, the Veteran's right thoracic outlet syndrome more nearly approximates moderate incomplete paralysis.  

9.  For the entire appeal period, the Veteran's left thoracic outlet syndrome more nearly approximates moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 19, 2012, for the grant of service connection for radiculopathy of the right lower extremity have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for an effective date of March 19, 2012, for the grant of service connection for radiculopathy of the left lower extremity have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  For the entire appeal period, the criteria for a 40 percent rating, but not higher, for a low back disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2017).

4.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8520 (2017).

5.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8520 (2017).

6.  The criteria for a rating in excess of 30 percent for right thoracic outlet syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8515 (2017).

7.  The criteria for a rating in excess of 20 percent for left thoracic outlet syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8515 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran was afforded VA examinations in March 2009 and September 2015.  On the October 2011 VA Form 9, the Veteran's representative asserted that March 2009 VA examination was inaccurate in regards to the low back and bilateral shoulders and historical records from 1998 and 2005 should be controlling.  However, the Board finds no reason to believe that the readings taken at the March 2009 VA examination are inaccurate and the 1998 and 2005 medical evidence is outside the scope of the appeal period.  Furthermore, to any extent that the VA examiners did not address the criteria set forth in Deluca, Correia and Sharp, the Board is granting herein the maximum rating based on limitation of motion of the lumbar spine for the entire appeal period.  See DeLuca v. Brown, 8 Vet. App. 202   (1995); Correia v. McDonald, 28 Vet. App 158 (2016), Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In order for the Veteran to be entitled to a higher rating the Veteran must have ankylosis and as will be discussed below, there is no evidence that the Veteran has ankylosis.  As such, the Board finds that a remand would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran and is not warranted for this issue.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Earlier Effective Dates

Generally, except as otherwise provided, the effective date of an award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  For service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2).  The Board notes that VA has amended the regulations pertaining to filing claims on standard VA forms.  However, these amendments do not apply to the Veteran's case given the timing of the claim.

In this case, the Veteran filed his most recent claim for an increased rating for his low back disability on February 3, 2009.  Note 1 to the General Rating Formula for Diseases and Injuries of the Spine instructs that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Therefore, the earliest effective date allowed by law is the day of the Veteran's claim for an increased rating for his low back disability, which is February 3, 2009.  Therefore, the Veteran's claims turn on the date entitlement arose.

Turning to the evidence of record, private treatment records dated July 2008 to March 2009 are absent of any complaints or diagnosis of the bilateral lower extremities.  A March 2009 private treatment record shows that the Veteran's deep tendon reflexes were 2+ and his muscle strength was 5/5.  Heel walk and toe walk were normal and dermatomes were within normal limits.  

The March 2009 VA back examination revealed motor function was within normal limits.  Sensory function was within normal limits.  The modality(ies) used to test sensory function was a pin prick and, a feather.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  Peripheral nerve involvement was not evident during examination.

Private treatment records dated January 2010 to April 2013 reveal a March 19, 2012, private treatment record that shows that the Veteran had, in relevant part numbness in the bilateral feet and toes and tingling in the bilateral feet.  It was noted that the pain was increased with activity, bending, twisting, sitting, and standing for long periods at a time.  It was noted that pain was decreased with medication and warm showers.  It was noted that activities of daily living were very limited.  The examiner diagnosed, in relevant part, lumbar radiculopathy.  

Based on the above, the medical evidence of record shows objective findings of bilateral lumbar radiculopathy on March 19, 2012.  As the date entitlement arose is later than the date of claim, service connection for bilateral lumbar radiculopathy is appropriate beginning March 19, 2012, but no earlier.  

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).




Low Back Disability

The Veteran's back disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id. quoting 38 C.F.R. § 4.40.

By way of history, in an August 1998 rating decision, the RO granted service connection for a low back disability.  The Veteran filed his most recent claim for increase on February 3, 2009.  

Turning to the evidence of record, a March 2009 private treatment record shows that the Veteran was treated for low back pain with pain over the sacrum and tightness at the thoracolumbar junction.  

Another March 2009 private treatment record shows that the Veteran's lumbar orthopedic test was positive.  Lumbar range of motion was restricted and painful in all ranges of motion.  The Veteran had mild loss of lumbar lordotic curve.  

The Veteran was afforded a VA examination in March 2009.  The Veteran reported stiffness and numbness.  The Veteran reported that he did not have loss of bladder control or loss of bowel control.  He reported pain in the lower back which occurred constantly.  He reported that the pain travels to sides of back and mid-back.  The Veteran reported the pain is burning, aching, oppressing, sharp and cramping.  From 1 to 10 (10 being the worst pain) the pain level was at 10.  The Veteran reported that the pain can be elicited by physical activity and stress.  The Veteran reported that the pain comes spontaneously.  He reported that the pain was relieved by rest, Tylenol 3 and Flexural.  The Veteran reported that at the time of pain he can function with medication.  The Veteran described additional symptoms of knots in back.  He reported that the treatment was Tylenol 3, Flexural and Chiropractor visits.  He stated his condition has not resulted in any incapacitation.  It was noted that the bone condition had never been infected.  The Veteran reported the functional impairment in an inability to lift or carry heavy objects.  The Veteran reported that when the pain is at its worst he cannot perform any functions.  
Physical examination revealed evidence of radiating pain on movement described as bending and walking.  Muscle spasm was absent.  There was tenderness noted on exam described as palpation.  There was positive straight leg raising test on the right.  There was positive straight leg raising test on the left.  There was no ankylosis of the lumbar spine.  Forward flexion was to 40 degrees with pain.  Extension, right lateral flexion, left lateral flexion, right rotation and left rotation were to 20 degrees with pain.  After repetitive use, the joint function of the spine was additionally limited by pain and fatigue and pain had the major functional impact.  After repetitive use the Veteran was not additionally limited by the weakness, lack of endurance and incoordination.  There was no additional limitation in degree.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent involvement.  The examiner concluded that the effect of the condition on the Veteran's daily activity was that the Veteran was unable to lift heavy objects, sit or stand for prolonged periods of time.  

A March 2012, private treatment record shows that the Veteran was treated for constant low back pain.  It was noted that the pain was increased with activity, bending, twisting, sitting, and standing for long periods at a time.  It was noted that pain was decreased with medication and warm showers.  It was noted that activities of daily living were very limited.  

An April 2013 private treatment record shows that the Veteran was treated for sharp back pain. 

A July 2012 private treatment record shows that the Veteran reported no bowel or bladder changes.  

The Veteran was afforded a VA examination in September 2015.  The examiner diagnosed spondylosis and spondylolisthesis of the lumbar spine with intervertebral disc syndrome.  The Veteran's current symptoms were low back pain with limited range of motion, stiffness, leg pain with numbness and tingling sensation.  The current treatment was rest and over the counter medication as needed.  The Veteran reported flare-ups in that low back pain causes limited mobility and performance of his daily activities.  The Veteran reported that the frequency was five to seven times per week, the duration was two to four hours.  It was noted that the Veteran had functional loss or functional impairment due to difficulty bending and prolonged walking. 

On range of motion testing forward flexion was 0 to 20 degrees.  Extension, right lateral flexion and left lateral flexion were 0 to 10 degrees.  Right lateral rotation and left lateral rotation were 0 to 15 degrees.  It was noted that range of motion contributed to functional loss in that limited back mobility makes it difficult to bend over.  Pain was noted on exam but did not result in/cause functional loss.  There was no evidence of pain on weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the back at the lumbar spinous processes and paravertebral muscles.  The severity was mild to moderate and it was directly related to his condition.  There was no additional loss of function or range of motion after three repetitions.  

The examiner noted that the Veteran was not being examined immediately after repetitive use over time or during a flare-up.  The examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during a flare-up.  The examiner concluded that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time or during a flare-ups.  The examiner explained that there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The examiner also explained that it was not possible to determine, without resort to mere speculation, to estimate the loss of range of motion, because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  There was muscle spasms and localized tenderness not resulting in abnormal gait or abnormal spinal contour.  There was no guarding.  There were no additional factors contributing to disability.  Muscle strength was 5/5 or normal.  There was no muscle atrophy.  There was no ankylosis of the spine.  It was noted that the Veteran had IVDS of the spine with episodes of bed rest having a total duration of at least one week but less than two weeks in the prior 12 months.  The Veteran did not use any assistive devices.  It was noted that the Veteran's condition impacted his ability to work.  It was noted that the Veteran's current occupation was unknown and he had lost 0 to one week of work in the prior 12 months.  The examiner noted that the Veteran had difficulty with prolonged walking and bending.  

Based on the above, the Board finds that for the entire appeal period the Veteran's low back disability has more nearly approximated forward flexion to 30 degrees or less.  The Board acknowledges that prior to September 18, 2015; the Veteran's forward flexion was to 40 degrees, with pain.  However, when taking into consideration the Veteran's reported limitation during flare-ups and that the Veteran's contentions have essentially remained the same throughout the entire appeal period, the Board resolves all reasonable doubt in favor of the Veteran and finds that for the entire appeal period, the Veteran's low back disability has more closely approximated the criteria contemplated in the 40 percent criteria.

The Board also finds, however, that the evidence of record is against a finding that the Veteran has had ankylosis at any time during the appeal period.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position).  In this case, both the March 2009 and September 2015 VA examiners specifically found that the Veteran did not have ankylosis of the thoracolumbar spine.  

The Board again notes that the Veteran is now in receipt of the maximum evaluation available for limitation of motion of the spine under the rating schedule, therefore 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Also, a 40 percent rating is assigned for favorable ankylosis.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Thus, the 40 percent rating contemplates any episodes in which the Veteran's disability is so severe that he cannot move his back.  

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  The Board does not find that the medical evidence and the Veteran's description of the functional impairment he experiences, including during flare-ups, demonstrates the level of disability associated with unfavorable ankylosis of the thoracolumbar spine, which are the criteria associated with the next higher rating of 50 percent.  As such, the Board finds the Veteran's symptoms and functional limitations do not more closely approximate a rating in excess of 40 percent at any time during the appeal period.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

The Board has also considered whether a higher evaluation may be warranted due to incapacitating episodes associated with intervertebral disc syndrome.  However, the lay and medical evidence of record is against a finding that the Veteran has had incapacitating episodes of the low back of at least four weeks during the past 12 months necessitating bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 6.

The Board has also considered whether the Veteran is entitled to separate ratings for associated objective neurological abnormalities.  However, the Veteran has already been granted service connection for radiculopathy of the bilateral lower extremities associated with his low back disability that will be discussed further below. Additionally, no other abnormalities have been found.

The Board recognizes that the Veteran sincerely believes that he is entitled to higher ratings.  However, the Veteran's lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his neck disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with regards to these claims.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinki, 1 Vet. App. 49 (1990).

Neurological Conditions

Disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  Id.  

"Incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, paragraph immediately preceding DC 8510.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 
The maximum rating for neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating for neuritis not characterized by such organic changes is equal to that for moderately severe incomplete paralysis when the involved nerve is the sciatic nerve and moderate incomplete paralysis for all other nerves.  Id.  Neuralgia, characterized by dull and intermittent pain, is rated as injury of the involved nerve just like neuritis.  38 C.F.R. § 4.124.  The maximum rating is equal to that for moderate incomplete paralysis.  Id.  

The terms "mild," "moderate" and "severe" are not defined in the rating schedule. Mild is generally defined as "not being or involving what is extreme" or "not severe: temperate."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2012). Moderate is generally defined as "tending toward the mean or average amount or dimension."  Id.  at 798.  Severe is generally defined as "of a great degree: serious."  Id.  at 1140.

Bilateral Lower Extremities

The Veteran's service connected radiculopathy of the bilateral lower extremities is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520 impairment of the sciatic nerve.  Under DC 8520, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with evidence of marked muscular atrophy.  Complete paralysis will be evaluated as 80 percent disabling for foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.

The Board again notes the March 19, 2012, private treatment record that shows that the Veteran had, in relevant part, numbness in the bilateral feet and toes and tingling in the bilateral feet.  It was noted that the pain was increased with activity, bending, twisting, sitting, and standing for long periods at a time.  It was noted that pain was decreased with medication and warm showers.  It was noted that activities of daily living were very limited.  
A July 2012 private treatment record shows that the Veteran was treated for right big toe numbness and tingling for the prior three weeks.  The Veteran denied outright weakness in the leg but did note that he felt "weird" moving it.  

The September 2015 VA back examination revealed that the Veteran's current symptoms were, in relevant part, leg pain with numbness and tingling sensation.  Muscle strength was 5/5 or normal.  There was no muscle atrophy.  Deep tendon reflexes were 2+ or normal in the right knee.  The right ankle was 1+ or hypoactive.  The left knee and left ankle were 0 or absent.  Sensory examination was normal.  Straight leg rising was negative bilaterally.  It was noted that the Veteran had radicular pain or radiculopathy.  The Veteran had mild constant pain and intermittent pain in the right lower extremity and mild constant pain and intermittent pain in the left lower extremity.  The Veteran did not have paresthesia or dysthesia.  The Veteran had mild numbness in the bilateral lower extremities.  The Veteran did not have any other signs or symptoms of radiculopathy.  The sciatic nerve was affected bilaterally.  The severity was mild bilaterally.  

The Veteran was afforded a VA nerve examination in September 2015.  The examiner diagnosed, in relevant part, lumbar radiculopathy of the bilateral sciatic nerve.  The Veteran's current symptoms were numbness and tingling in both legs.  There was no current treatment.  It was noted that the Veteran did not have any symptoms attributable to any peripheral nerve condition.  Muscle strength was 5/5 in all extremities.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were 1+, or hypoactive, in the knee.  Deep tendon reflexes were absent in the bilateral ankles.  Sensory examination was normal.  There were no trophic changes.  The Veteran's gait was normal.  The bilateral sciatic nerve was noted as moderate incomplete paralysis.  The other nerves of the lower extremities were noted as normal.  The Veteran did not use any assistive devices.  

Based on the above, the Board finds that a rating in excess of 20 percent is not warranted for the right or left lower extremity.  For the entire appeal period, the Veteran's disability has been manifest by pain, numbness and tingling.  As noted above, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree, and with sciatic nerve involvement, at most moderately severe.  In this regards, there is no competent and credible evidence of record that the Veteran has any symptoms that are more than wholly sensory.  Instead, the Veteran was repeatedly noted as not having muscle atrophy and having normal muscle strength.  Additionally, the September 2015 VA examiner specifically noted that the Veteran did not have trophic changes.  Furthermore, there is no competent and credible evidence of record that the Veteran has complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  The Board also notes that the September 2015 VA examiner found that the Veteran's symptoms were mild to moderate in severity and the Board therefore finds that the Veteran's symptoms do not more closely approximate the criteria contemplated in the "moderately severe" rating.  Therefore, the Board finds that the Veteran's symptoms did not more closely approximate a higher rating at any time during the appeal period. 

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals with expertise in evaluating neurological disorders in evaluating the Veteran's sciatic neuropathy of the bilateral lower extremities.  See 38 C.F.R. § 3.159(a)(1) (2017).

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with regards to these claims.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Gilbert, supra.  



Bilateral Thoracic Outlet Syndrome

The Veteran's bilateral thoracic outlet syndrome is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8515 impairment of the median nerve.  Under diagnostic code 8515 mild incomplete paralysis of the minor or major extremity warrants a 10 percent rating.  Moderate incomplete paralysis warrants a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity.  Severe incomplete paralysis warrants a 40 percent rating for the minor extremity and a 50 percent rating for the major extremity.  Complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances warrants a 60 percent rating for the minor extremity and a 70 percent disability rating for the major extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.

By way of history, in an October 2001 rating decision, the RO granted service connection for bilateral thoracic outlet syndrome.  The Veteran filed his most recent claim for increase on February 3, 2009.  

A July 2008 private treatment record shows that the Veteran complained of right upper extremity tingling and numbness.  The Veteran reported paresthesia and numbness in his medical forearm and 4th and 5th digit on the right side.  He reported that his hand gets pale and cold if he elevates it for a few minutes.  He reported that he has to change position frequently and the paresthesia has caused significant hindrance to day to day activity.  He reported that he occasionally totes poor grip on the right side as compared to the left, but this is not disabling.  He has chronic mild pain in the right forearm.  He reported milder but similar symptoms on the left upper extremity.  The Veteran reported right hand grip weakness.  There was no clubbing or cyanosis of the upper extremities.  Neurological examination revealed cranial nerves grossly intact, reflexes 2+, symmetric with no pathological reflexes and sensation was intact to touch, pin vibration and position.  In the right upper extremity right acromion process lower than the left, with visible asymmetry of shoulder level.  Right shoulder movement was free and unrestricted.  There was loss of ulnar and radial pulse on abduction of shoulder less than 90 degrees.  Sensation was intact and strength was 5/5 in all muscle groups.  

An August 2008 private treatment record shows that the Veteran reported that he has some cyanosis in his digits and numbness when his arm falls asleep.  The Veteran reported that he has milder but similar symptoms on the left upper extremity.  The Veteran reported that both arms wake him up at night because they have lost feeling, he has to move around his arm to restore blood flow and he says he can feel "a rush going through the arm."  On physical examination the Veteran had no clubbing or cyanosis bilaterally.  The cranial nerves were grossly intact.  Reflexes were 2+, symmetric with no pathological reflexes.  Sensation was intact to touch, pin, vibration and position.  

A November 2010 private treatment record shows that the Veteran's bilateral thoracic outlet issues seem to affect ability to fall asleep, stay asleep and interfere with CPAP use.  

The Veteran was afforded a VA examination in March 2009.  The Veteran reported that his arms go to sleep/numb.  The Veteran reported constant numbness throughout the right hand.  Due to the nerve disease, there was tingling and numbness, abnormal sensation, pain, anesthesia and weakness of the affected parts.  There was no paralysis of the affected parts.  The symptoms described occurred constantly.  It was noted that the Veteran was not receiving any treatment for his condition.  The Veteran reported that he takes Tylenol and Ibuprofen.  The Veteran reported functional impairments of loss of lifting abilities and ability to grip.  Neurological examination of the upper extremities revealed motor function was within normal limits.  Sensory function was within normal limits.  The modality (ies) used to test sensory function was a pin prick and a feather.  The right upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  The left upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  The subjective factors were a history of tingling and numbness, loss of sensation, weakness and abnormal sensation.  The objective factors were bilateral tenderness, guarding of movement, decreased range of motion with pain, radiating pain on movement and tenderness to palpation.  

A November 2010 private treatment record shows that the Veteran's bilateral thoracic outlet issues seem to affect ability to fall asleep, stay asleep and interfere with CPAP use.  

An April 2012 private treatment record shows that the Veteran continued to combat severe thoracic outlet pain.  

The Veteran was afforded a VA examination in September 2015.  The examiner diagnosed, in relevant part, thoracic outlet syndrome of the right upper extremity and thoracic outlet syndrome of the left upper extremity and lumbar radiculopathy of the bilateral sciatic nerve.  The Veteran's current symptoms were numbness and tingling in both legs as well as the right arm.  There was no current treatment.  It was noted that the Veteran was right hand dominant.  It was noted that the Veteran did not have any symptoms attributable to any peripheral nerve condition.  Muscle strength was 5/5 in all extremities.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were 1+, or hypoactive, in the bilateral biceps, triceps and brachioradialis.  Sensory examination was normal in the bilateral shoulders, left inner/outer forearms and hand/fingers.  Sensory examination was decreased in the left inner/outer forearm and lower left/ankle.  There were no trophic changes.  The Veteran's gait was normal.  Special tests for the median nerve were negative.  The right ulnar nerve was noted as mild incomplete paralysis.  The other nerves of the upper extremities were noted as normal.  The Veteran did not use any assistive devices.  It was noted that the Veteran had positive Adson's maneuver on the right.  It was noted that the Veteran's condition did not impact his ability to work.  

Based on the above, the Board finds that for the entire appeal period, the Veteran's disability has been manifest by tingling, numbness, pain, cold sensation, paresthesia and poor grip.  The Board thus resolves all reasonable doubt in favor of the Veteran and finds that for the entire appeal period, the Veteran's right thoracic outlet syndrome has more closely approximated the criteria contemplated in the 30 percent criteria for the major extremity and the Veteran's left thoracic outlet syndrome has more closely approximated the criteria contemplated in the 20 percent criteria for the minor extremity.  

In so finding, the Board also concludes that higher ratings are not warranted.  As noted above, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board notes that over the course of the appeal, the Veteran's symptoms were noted as mild and severe.  The Board also acknowledges that the Veteran reported cyanosis.  However, cyanosis was not found on physical examination.  Additionally, there is no competent and credible evidence of record that the Veteran has any symptoms that are more than wholly sensory.  Instead, the Veteran was repeatedly noted as not having muscle atrophy and having normal muscle strength.  Additionally, the September 2015 VA examiner specifically noted that the Veteran did not have trophic changes.  Furthermore, there is no competent and credible evidence of record that the Veteran has complete paralysis, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  Therefore, the Board finds that the Veteran's symptoms did not more closely approximate a higher rating at any time during the appeal period.  

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals with expertise in evaluating neurological disorders in evaluating the Veteran's bilateral thoracic outlet syndrome  See 38 C.F.R. § 3.159(a)(1) (2017).

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with regards to these claims.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Gilbert, supra.  


ORDER

Entitlement to an effective date of March 19, 2012, for the award of service connection for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date of March 19, 2012, for the award of service connection for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 40 percent rating for the entire appeal period, for a low back disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity is denied. 

Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity is denied. 

Entitlement to a 30 percent rating for the entire appeal period for right thoracic outlet syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 20 percent rating for the entire appeal period left thoracic outlet syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran was last afforded a VA examination to ascertain the severity of his right shoulder disability and left shoulder disability in September 2015.  However, the September 2015 examination did not reflect consideration of Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court noted that 38 C.F.R. § 4.59 requires that range of motion testing should include results from active and passive motion and in weight-bearing and nonweight-bearing.  As such a remand is necessary to afford the Veteran a new VA examination for his disabilities.  

The action requested above will also afford the opportunity to apply another recent Court decision, Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court noted that VA's Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flares from Veterans.  Id.  The Court found that the examination in question was inadequate because the examiner, although acknowledging that the appellant was not then suffering from a flare of any of his conditions, failed to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  Id.  Therefore, on remand, the VA clinician who conducts the VA examination of the shoulders will be requested to provide the information with regard to the functional impairment caused by flare-ups that is required by the holding in Sharp.

Finally, the Board finds that the claim for TDIU is inextricably intertwined with the issues being remanded, and the disposition of the TDIU claim must be deferred pending resolving this preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent VA or private treatment records.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Arrange for a VA examination to determine the current severity of the Veteran's service connected residuals, status post right shoulder capsular shift and left shoulder tendonitis.  The electronic record should be made available to the examiner.  

The Veteran should be tested for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups and after repetitive use over time, and if so, the examiner must estimate range of motion in degrees during those times.  If the examination does not take place during a flare or after repetitive use over time, the examiner must glean information regarding the severity, frequency, duration and functional loss manifestations during such times from the Veteran, medical records, and other available sources to provide the requested estimations.  Efforts to obtain such information must be documented.  If there is no pain and/or no limitation of function, such facts must be noted in the report. 

A fully articulated medical rationale for each opinion provided must be set forth in the medical report.

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


